                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:18-cv-00483-FDW-DCK
 E.P. and S.F., individually, and on behalf of )
 others similarly situated,                    )
                                               )
         Plaintiffs,                           )
                                               )
 vs.                                           )                       ORDER
                                               )
 HARDEE’S FOOD SYSTEMS LLC, )
 HARDEE’S RESTAURANTS LLC, CKE )
 RESTAURANTS HOLDINGS, INC., and )
 MORNING STAR, LLC,                            )
                                               )
         Defendants.                           )


       THIS MATTER is before the Court sua sponte upon Plaintiffs’ filing of a Notice of

Voluntary Dismissal on November 1, 2018. (Doc. No. 28). The Court had previously ordered

briefing on the local controversy exception to CAFA jurisdiction due to the presence of Defendant

Hardee’s Food Systems, LLC in this case. Because Plaintiffs have voluntarily dismissed that

Defendant from the case, the issue on the local controversy exception is no longer relevant. Thus,

the Court hereby VACATES the portion of its October 31, 2018 order requiring additional briefing

by November 16, 2018. (Doc. No. 27).

       IT IS SO ORDERED.


                                          Signed: November 1, 2018




                                                1
